Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 20, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-16, 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7, 9-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Matas et al., US 2017/0140214 A1 (hereinafter “Matas”).
Regarding claim 1, Matas discloses a display method (see generally FIGS. 5 and 6 and further see [0053]-[0055]), comprising: 
detecting state information of a first object (see at least FIG. 5 and steps 502 and 504 as disclosed at [0053]-[0054], further see at least FIG. 2A and [0038]-[0042] describing state information of the object in an image and face determination module 204); 
determining whether the state information satisfies a first trigger condition (see at least [0042] and FIG. 2A describing recognition of the a user holding the soda can, for example and further describing emoji providing module at [0044]-[0045]), and 
transforming, in response to determining that the state information satisfies the first trigger condition, display of a second object according to a trigger event corresponding to the first trigger condition, wherein the second object is independent of the first object (see at least [0042] and FIG. 2A describing selection of the graphical representation of the object presented with the same time as the emoji),   
wherein transforming the display of the second object comprises: switching from a first control logic to a second control logic to control the display of the second object (see at least FIGS. 2A and 2B and further described at least at [0038]-[0042] and [0044]-[0048] describing the second control logic of the second object being the object determination module 206 and the graphical representation module 226), wherein the first control logic and the second control logic are different (see at least , and the second control logic at least comprises a control logic of the second object corresponding to an operation or action corresponding to the trigger event (see at least [0042]-[0043] and FIGS. 2A and 2B describing action of changing the object to a graphical representation based on the determination whether the a gesture or object has been recognized along with the face), 
wherein the second control logic controlling the display of the second object according to the trigger event corresponding to the first trigger condition comprises at least one of the following:
adjusting a disappearing manner of the second object according to the trigger event (see below, condition met),
ending the display of the second object early according to the trigger event (see below, condition met); shortening a display duration of the second object according to the trigger event (see below, condition met); extending the display duration of the second object according to the trigger event (see below, condition met); adjusting display parameters of the second object according to the trigger event (see below, condition met); 
adjusting display content of the second object according to the trigger event (see at least 226 at FIG. 2B and further describing representation of the object in a generic version or providing an emoji for the second object as described at [0048]); 
or adjusting a disappearing manner of the second object according to the trigger event (see above, condition met). 
However, Matas fails to expressly teach all of the limitations in a single embodiment.  It would have been obvious to one of ordinary skill in the art to combine the various teachings of Matas because Matas expressly teaches combining elements from various embodiments (see Matas at least at [0095]-[0097]).


Regarding claim 2, Matas discloses the method according to claim 1 (see above), wherein the state information comprises at least one of:
first display state information for indicating a current display state of a display interface, or acquisition state information for indicating a current acquisition state of an image acquisition module (see at least FIG. 3 and [0050] describing a front facing camera 312 therein); and 
the first trigger condition comprises at least one of: a display state trigger condition corresponding to the first display state information, or an acquisition state trigger condition corresponding to the acquisition state information (see at least FIG. 3 and [0050] describing a front facing camera 312 therein; further describing image capturing of the object at least at FIGS. 2A and 2B with 206 and 226 at least at [0042] and [0044] and [0048])). 

Regarding claim 3, Matas discloses the method according to claim 2 (see above), wherein determining that the state information satisfies the first trigger condition comprises: determining that the first trigger condition is satisfied, when the first display state information indicates that the first object appears on the display interface (See below, condition met); or 
determining that the first trigger condition is satisfied, when the detected acquisition state information indicates that the first object disappears from an acquisition region (see below, condition met); or determining that the first trigger condition is satisfied, when the state information indicates that the first object presents a predetermined action (see at least FIGS. 2A and 2B with description of the object being presented and or gestured to the camera as disclosed at [0044] and [0048]). 

Regarding claim 4, Matas discloses the method according to claim 1 (see above), wherein detecting the state information of the first object comprises: 
detecting second display state information of the first object currently displayed on a display interface (See at least FIGS. 2A and 2B and 3 noting the display of the emoji 318 of the person 302 on a display element 314 as described at [0050]-[0051]); and 
transforming, in the case where the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition comprises: transforming, in a case where the second display state information indicates that the first trigger condition is satisfied (see generally at FIGS. 2A and 2B and at least FIG. 4 at [0052] the person with object / gesture), the display of the second object according to the trigger event corresponding to the first trigger condition (see at least FIG. 4 and [0052] further describing other objects including a can held by the user as the second object which triggers display of the object in accordance with rules in place at [0041]-[0043]).

Regarding claim 5, Matas discloses the method according to claim 4 (see above), wherein transforming, in the case where the second display state information indicates that the first trigger condition is satisfied (see at least FIGS. 2A, 2B and 3 generally describing detection of a face at least at [0039]-[0045]), the display of the second object according to the trigger event corresponding to the first trigger condition comprises at least one of the following: 
controlling, in a case where the second display state information satisfies a synchronous display trigger condition, synchronous display of the first object and the second object according to a synchronous display trigger event (see below – the second condition is satisfied); or 
initiating, in a case where the second display state information satisfies an associated display trigger condition, the display of the second object according to the associated display trigger condition when the first object is displayed to a predetermined state (see at least FIG. 4 in correspondence with . 

Regarding claim 6, Matas discloses the method according to claim 1 (see above), wherein detecting the state information of the first object comprises: 
detecting device state information of a display device, wherein the display device is the first object (see at least [0030] describing determination of whether the application software is running therein); and 
determining that the state information satisfies the first trigger condition comprises: determining that the device state information satisfies the first trigger condition, wherein the device state information comprises at least one of the following: device display state information indicating a current display state of the display device (see at least [0030] describing the application or app that is running and in accordance would need to be determined as running in order to capture and change the objects into emojis or other representations); environment state information indicating an environment in which the display device is currently located (see above, first condition met); or resource state information indicating a current resource state of the display device (see above – first condition met). 

Regarding claim 7, Matas discloses the method according to claim 1 (see above), wherein transforming, in response to determining that the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition comprises: pausing, in response to determining that the state information satisfies the first trigger condition, the display of the second object according to the trigger event corresponding to the first trigger condition (see at least FIGS. 2A-4 describing determination of emoji ; and the method further comprises: continuing the display of the second object in response to determining that redetected state information of the first object does not satisfy the first trigger condition (see at least FIG. 4 and [0052] it would be obvious to one of ordinary skill that the emoji or other object may be transformed without the triggering event of the facial recognition). 

Regarding claim 9, Matas discloses the method according to claim 1 (see above), wherein transforming the display of the second object according to the trigger event corresponding to the first trigger condition comprises: controlling an n.sup.th sub-object currently displayed of the second object to switch to an (n+1).sup.th sub-object of the second object for display (noting the various modifications of the displayed emoji as described at least at [0039]-[0043] with regard to claims 2A and 2B and determination of said displayed object according to FIG. 6; it would be obvious to one of ordinary skill that various objects may have more than one component for which modifications may be made)

Regarding claim 10, it is similar in scope to claim 1 above, the only difference being, claim 10 is directed to a display apparatus (see FIG. 3 and 310 and [0050]), comprising: a display (see FIG. 3 and 314 and [0050]), a memory (See at least FIG. 8 and memory 814 or mass storage 818 at [0088]), the display, the memory, and the processor being connected to each other (see FIGS. 3 and 8 generally and described at [0087]-[0092] generally describing interworking and connections of networked computer device), wherein the memory is configured to store computer instructions executable by the processor and execute the method of claim 1 (see at least [0090]). Therefore, claim 10 is similarly analyzed and rejected as claim 1 above. 



Regarding claim 12, it is similar in scope to claim 3; therefore, claim 12 is similarly analyzed and rejected as claim 3.

Regarding claim 13, it is similar in scope to claim 4; therefore, claim 13 is similarly analyzed and rejected as claim 4.
Regarding claim 14, it is similar in scope to claim 5; therefore, claim 14 is similarly analyzed and rejected as claim 5.

Regarding claim 15, it is similar in scope to claim 6; therefore, claim 15 is similarly analyzed and rejected as claim 6.

Regarding claim 16, it is similar in scope to claim 7; therefore, claim 16 is similarly analyzed and rejected as claim 7.

Regarding claim 18, it is similar in scope to claim 9; therefore, claim 18 is similarly analyzed and rejected as claim 9.

Regarding claim 19, it is similar in scope to claims 1 and 10 above, the only difference being claim 19 is directed to a non-transitory computer storage medium, having stored thereon computer executable instructions (FIG. 8 and 818 and further described at [0090]).  Therefore, claim 19 is similarly analyzed and rejected as claim 1 and/or 10 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623    
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623